DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 01/21/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1 and 3-22 have been considered and examined.  Claim(s) 2 has/have been canceled.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-15, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub. 2011/0242806) in view of Hsieh et al. (US Pub. 2011/0031513).
As to claim 1, Ramer discloses a water resistant lighting device (see figures 13 and 14, paragraph 53) comprising an external lens (42 cover); at least one light source (12) for directing light toward the external lens (42); at least one water-resistant material (0047 and 62) for isolating the at least one light source from water (0053), the at least one water-resistant material (0047 epoxy or silicone, 62 index matching material) constituting a water barrier for isolating the at least one light source (12) from water (0053), the water barrier having a proximal surface facing the at least one light source (12), and a distal surface facing the external lens (42), wherein relative positions and orientations of the external lens (42) and the at least one light source (12) are substantially fixed (Figs. 13 and 14), light projected from the at least one light source (12) toward the external lens (42) passes through the water barrier (0047, 62) and at least one direct volume extending from the at least one light source (12) to the external lens (42) and intersecting with the water barrier, such that the water barrier impedes leakage of water (0053) adjacent the distal surface to the at least one light source (12), occupies most of the at least one direct volume (Fig. 13/14 space above 12), and transmits the light projected from the at least one light source (12) to the external lens (42); at least one reflective surface (18, see figure 14, paragraph 49) for reflecting light from the at least one light source (12) toward the external lens (42), wherein the water barrier impedes leakage of water adjacent the distal surface to the at least one reflective surface (18), the position and orientation of the at least one reflective surface is  except for a hardened exterior layer, wherein the hardened exterior layer is harder than the water barrier, and provides a housing for containing the water barrier and the at least one light source.
Hsieh teaches a hardened exterior layer (Fig. 2D; 28 waterproof protective film), wherein the hardened exterior layer is harder (alumina and DLC is harder than silicone gel) than the water barrier (0024 Make it out of alumina or diamond like carbon), and provides a housing (Fig. 2D) for containing the water barrier (Fig. 2E; 29 sealing material) and the at least one light source (26 LED chip).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the hardened exterior layer as taught by Hsieh for the water resistant lighting device as disclosed by Ramer to utilize a water protective film.

Regarding claim 3, Ramer discloses the invention as disclosed above except for the hardened exterior layer is made of the at least one water-resistant material.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use hardened exterior layer configuration as taught by Hsieh for the water resistant lighting device as disclosed by Ramer to utilize for the same reasons as found in claim 2.

Regarding claim 4, Ramer discloses the invention as disclosed above except for the at least one water-resistant material comprises a softer water-resistant material and a harder water-resistant material, the hardened exterior layer being formed of the harder water- resistant material, and the water barrier being formed of the softer water-resistant material.
Hsieh teaches the at least one water-resistant material comprises a softer water-resistant material (0026; 29 silicone gel) and a harder water-resistant material (28 alumina or diamond like carbon), the hardened exterior layer being formed of the harder water- resistant material (28 DLC), and the water barrier being formed of the softer water-resistant material (29 silicone gel).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use hard and soft water resistant material configuration as taught by Hsieh for the resistant material configuration as disclosed by Ramer to utilize for the same reasons as found in claim 2 and also provide waterproof (Title) for a light source.
		
	
Regarding claim 5, Ramer discloses the invention as disclosed above except for further comprising a thermally-conductive heat sink for conducting heat from the at least one light source, the thermally conductive heat sink extending through the at least one water-resistant material.
Hsieh teaches further comprising a thermally-conductive heat sink (Fig. 2E; 28 waterproof protective film made of alumina which is a material that can be used as heatsink.) for conducting heat from the at least one light source (26), the thermally conductive heat sink extending through the at least one water-resistant material (29).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat sink configuration as taught by Hsieh for the at least one light source and at least one water-resistant material as disclosed by Ramer to utilize the ability to remove heat from the at least one light source to the exit (Fig. 2E).

As to claim 6, Ramer discloses further wherein the housing (let 16 be the housing and let 18 be the reflective surface) defines an opening, and wherein the external lens covers (42 cover) the opening of the housing (opening in 16), the external lens having an internal surface (bottom surface of 42) and an opposing external surface (top surface of 42), wherein the housing (16) and the internal surface of the external lens (42) define an interior cavity of the housing (Fig. 14) and the at least one light source (12) is mounted within the interior cavity of the housing (see fig. 14), the at least one water-resistant material (0047+62) being provided within the interior cavity (0047).

As to claim 7, Ramer discloses wherein the external lens (42) is attached to the distal surface of the water barrier (62, 0047), and is movable (The device is flexible so it is movable relative to 16; see Fig. 15) relative to the housing (16).  

Regarding claim 7, Ramer discloses the external lens (42) is attached to the distal surface of the water barrier (62, 0047) except for and is movable relative to the housing.
Ramer teaches the external lens.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “and is movable relative to the housing”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the external lens of Ramer with the limitation “and is movable relative to the housing” through the rationale of Making Adjustable, since it has been held that adjustability, where needed, is not a patentable advance where the general conditions of a claim are disclosed in the prior art, choosing Making Adjustable choices involves only routine skill in the art. (See MPEP 2144.04 V D.) and/or this would allow one to remove or adjust the position of the external lens for directing of light.

As to claim 8, Ramer discloses wherein the at least one water-resistant material comprises a solid (0047 epoxy or silicone solids). 

Regarding claim 9, Ramer discloses the invention as disclosed above except for wherein the at least one water-resistant material is a gel.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the silicone gel as taught by Olsson for the water-resistant material as disclosed by Ramer to utilize simple substitution of one encapsulating light transmissive material for a water resistant lighting device for another to obtain predictable results (0026).
	
As to claim 10, Ramer discloses wherein the at least one water-resistant material comprises at least one constituent selected from the group comprising urethane, polyurethane, silicon, epoxy (0047) and polyester.

Regarding claim 11, Ramer discloses the invention as disclosed above except for wherein the gel is a silicone gel.
Hsieh teaches wherein the gel is a silicone gel (0026; abstract).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the silicone gel as taught by Olsson for the water-resistant material as disclosed by Ramer to utilize simple substitution of one encapsulating light transmissive material for a water resistant/waterproof lighting device for another to obtain predictable results (0026).


As to claim 12, Ramer discloses wherein a direct volume refractive index is substantially constant throughout the at least one direct volume (0047; Fig. 13 and 14; epoxy or silicone is the same throughout so refractive index is substantially constant.).  

As to claim 13, Ramer discloses wherein a reflected volume refractive index is substantially constant throughout the at least one reflected volume (0047; The reflected volume is silicone or epoxy.  Silicone or epoxy will have the same refractive index throughout the volume as it is the same material.  Substantially is a broad term.).

As to claim 14, Ramer discloses wherein the at least one water-resistant material (0047+62) extends through most of the at least one direct volume (Fig. 13 and 14 entire directed volume has water-resistant material in it silicone.), and the at least one water-resistant (0047+62) material extends through most of the at least one reflected volume (see Fig. 13 and 14; entire reflected volume has water-resistant material in it.).

As to claim 15, Ramer discloses, wherein the at least one water-resistant material (0047) is a substantially uniform water-resistant material (0047; silicone or epoxy), a direct volume refractive index is substantially constant throughout the at least one direct volume (0047), a reflected volume refractive index is substantially constant throughout the at least one reflected volume (0047), and the reflected volume refractive index and the direct volume refractive index are substantially equal (0047;  The same material is used throughout so are substantially equal refractive index.).

Regarding claim 19, Ramer discloses wherein the at least one light source (12 solid state light sources) comprises a plurality of light sources (12), the at least one direct volume comprises a plurality of direct volumes (see Fig. 13), such that, for each light source (12) within the plurality of light sources (12), the plurality of direct volumes comprises a corresponding direct volume extending from that light source (12) to the external lens (42) and comprising the silicon (0047); the at least one reflective surface comprises a plurality of reflective surfaces (Fig. 14), such that, for each light source (12) within the plurality of light sources (12), the plurality of reflective surfaces comprises a corresponding reflective surface (18); the at least one reflected volume comprises a plurality of reflected volumes (18), such that, for each light source (12) within the plurality of light sources (12), the plurality of reflected volumes (volumes above left and right sides 94/18) comprises a corresponding reflected volume (volumes above 18) extending from the corresponding reflective surface (18) for that light source to the external lens (42 cover) except for comprising the silicone gel.
Hsieh teaches comprising the silicone gel (0026).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use silicone gel as taught by Hsieh for the silicone as disclosed by Ramer for the same reasons as disclosed in claim 11.

As to claim 22, Ramer discloses wherein the at least one reflected volume (volume over 18) overlaps the at least one direct volume (Fig. 13 and 14 is region directly above 12 and the reflected volumes are reflected on the left and right of 12 in Figs. 13 and 14).  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramer and Hsieh as applied to claim 15 above, and further in view of Name (JP5553290).
Regarding claim 16, Ramer discloses the invention as disclosed above except for wherein the substantially uniform water-resistant material has a thermal conductivity of at least 0 .1 W/mK.
Name teaches wherein the substantially uniform water-resistant material has a thermal conductivity of at least 0 .1 W/mK (page 2 paragraph beginning “In this document, the …”  12 W/mK  2 W/mK ).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use water-resistant material as taught by Name for the water-resistant material as disclosed by Ramer to utilize simple substitution of one transparent water-resistant material for another to obtain predictable results.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramer, Hsieh and Name as applied to claim 15 above, and further in view of Yamaura (JP2017-57339).
Regarding claim 17, Ramer discloses the invention as disclosed above except for wherein the substantially uniform water-resistant material has an electrical resistance in the range of 5E+12Ωcm to1.4 E+15Ωcm.
page 5 paragraph beginning “The curable transparent resin used in the present embodiment…; abstract;  Also see page 5 first full paragraph silicone resins are known to be water-resistant.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use water resistant material as taught by Yamaura for the water resistant material as disclosed by Ramer to utilize simple substitution of one water-resistant material for another to obtain predictable results.

Regarding claim 18, Ramer discloses the invention as disclosed above except for wherein the substantially uniform water-resistant material has a light transmission efficiency of at least 85% for wavelengths greater than or equal to 380 nm.
Name teaches the substantially uniform water-resistant material has a light transmission efficiency of at least 85% for wavelengths greater than or equal to 380 nm (page 2 paragraph beginning “In this document,…” ;  total light transmittance of about 88%;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light transmittance efficiency (light transmittance) as taught by Name for the light transmittance as disclosed by Ramer to utilize high light transmittance of the water-resistant material.
	

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramer and Hsieh as applied to claim 1 above, and further in view of Jang et al. (KR 101469752B1 found in IDS).
Regarding claim 20, Ramer discloses a water resistant lighting device as defined in claim 1 (see rejection to claim 1), wherein the external lens (42), the at least one light source (12), and the at least one reflective surface (use the parabolic reflector of Fig. 13 in Fig. 14) are oriented to substantially collimate light (parabolic reflector will substantially collimate) emitted from the external lens (42), except for a fountain system comprising a nozzle defining a flow direction for projecting a liquid out of the nozzle.
Jang teaches a fountain system (Fig. 1 and 2) comprising a nozzle (N spray nozzle) defining a flow direction for projecting a liquid out of the nozzle (N spray nozzle; 0025).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the found system with nozzle as taught by Jang for use with the water resistant lighting with collimate light as disclosed by Ramer to utilize the fountain nozzle system with the water resistant lighting devices to increase the usefulness of the water resistant lighting device to create a pleasant lighted fountain.

Regarding claim 21, Ramer discloses the invention as disclosed above except for the light emitted from the external lens is oriented and positioned to illuminate the liquid flowing from the nozzle.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light emitted/external lens/nozzle configuration as taught by Jang for the fountain system as disclosed by Ramer as modified by Jang to utilize a pleasant lighted fountain system (Fig. 1).

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.  As to the rejection of claim 1, the applicant asserts that Hsieh does not disclose the limitation of “a hardened exterior layer, wherein the hardened exterior layer is harder than the water barrier, and provides a housing for containing the water barrier and the at least one light source;”.  The Examiner notes that in Hsieh, the film 28 Fig. 2E, the hardened exterior layer, is formed on 206, the reflective cup, and 206 houses 29, the water barrier.  So if 206 houses 29 than so does layer 28.
The applicant asserts that the hardened exterior layer of Hsieh would damage electronics because of its hardened nature.  The Examiner notes there are no limitation(s) mentioning the prevention of damage to electronics.
The applicant asserts that Hsieh, 28 waterproof protective film made of DLC, is not a water resistant material.  The Examiner notes 28 is labeled as a waterproof protective film. Thus the DLC is a water resistant material.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875